DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John Doe, CN 202209591 (hereinafter “Doe”).
Regarding claim 1, Doe teaches (at least in Figures 1 and 2) a pressure adjustor system to prevent contamination of an encapsulated atmosphere located about a light source mounted in a light fixture, by air from an external atmosphere to the light fixture, the system comprising: a housing having a light source site (3), a cylinder (11), and a divider located between the light source site and the cylinder (9); a light source (5) mounted to the light source site of the housing, wherein the light source creates heat when operating ([0016-0018]); a lens (4) mounted over the light source and sealed to the housing at the light source site, the lens thereby forming a light source enclosure and encapsulating an internal atmosphere around the light source within the lens ([0016-0018]), the encapsulated atmosphere having a pressure; a movable piston (7) slidably located in the cylinder (11), the piston having a side surface and a lower surface, the lower surface being exposed to pressure of the external atmosphere, the piston further having an upper surface that forms an air chamber between the upper surface of the piston and the divider, the piston being movable in the cylinder to adjust the size of the air chamber; and an encapsulated atmosphere conduit formed through the divider to connect the encapsulated atmosphere in the light source enclosure with the air chamber in the cylinder (8); wherein when the encapsulated atmosphere in the light source enclosure increases in volume and pressure due to heat generated by the light source, the increased volume of the encapsulated atmosphere flows through the conduit into the air chamber and exerts pressure against the upper surface of the piston to force the piston to move in the cylinder to increase the size of the air chamber to the extent that such piston movement is not limited by pressure of the external atmosphere against the lower surface of the piston, wherein the piston moves to a position where the pressure in the air chamber is equal to the pressure of the external atmosphere, and wherein the reverse occurs when the encapsulated atmosphere in the light source enclosure decreases in temperature and pressure due to a lessening of heat in the light source enclosure ([0016-0018]).
Regarding claim 5, Doe teaches the invention as explained above and further teaches a seal located between the side surface of the piston and the cylinder that seals the piston with the cylinder thereby resisting a flow of the encapsulated atmosphere out of the air chamber to outside the housing and resisting a flow of air from outside the housing into the air chamber ([0016-0018] and Figure 2).
Regarding claim 6, Doe teaches the invention as explained above and further teaches a first groove formed in one of the cylinder and the piston side, with the seal being mounted in the groove (10, Figure 2).
Regarding claim 7, Doe teaches the invention as explained above and further teaches a second groove formed in the other of the cylinder and the piston side, the second groove having a width larger than the seal so that the seal may move in the second groove as the piston moves in the cylinder (10, Figure 2, two grooves provided for the O-ring).
Regarding claim 8, Doe teaches the invention as explained above and further teaches the seal comprises an O-ring (10, Figure 2).
Regarding claim 9, Doe teaches the invention as explained above and further teaches the lens has the shape of one of a dome, a closed cylinder, and a cuboid (4, Figure 1, dome).
Regarding claim 10, Doe teaches the invention as explained above and further teaches the light source comprises a light emitting diode (LED) (5, see Figure 1) mounted at the light source site in the light source enclosure (id), and wherein the encapsulated atmosphere is configured to comprise air with a humidity level below a predetermined 16BRPA 0104PUSP amount whereby moisture will not accumulate on the LED throughout a selected temperature range of operation ([0016-0018]).
Regarding claim 17, Doe teaches the method of using the pressure adjuster system set forth in claim 1 (id).  
Regarding claim 20, Doe teaches the invention as explained above and further teaches locating an O-ring seal (10, Figure 2) between the side surface of the piston (7) and the cylinder (11) to seal the piston with the cylinder thereby resisting a flow of the encapsulated atmosphere out of the air chamber to outside the housing and resisting a flow of external air from outside the housing into the air chamber.
Allowable Subject Matter
Claims 2-4, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN

Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875